Citation Nr: 1243233	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-36 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active service from April 1972 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for tinnitus and denied service connection for bilateral hearing loss. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in October 2011, and a transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to exposure to loud noise in service from aircraft engines and weapons fire related to his work as a security policeman.  Bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2012) was found on VA audiological evaluation in August 2010, and the VA examiner in June 2011 concluded that the Veteran's hearing was normal in service and that his current hearing loss is not causally related to service.  The Board observes, however, that on clinical examination for release from active duty, in August 1975, audiometric examination revealed that pure tone thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
20
15
15
LEFT
15
15
20
25
15

When provided an audiological evaluation in December 1977 in connection with possible enlistment in the National Guard, pure tone thresholds, in decibels, were as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
15
20
25
LEFT
10
10
20
25
25

The Board observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the decision in Hensley, it is clear that left ear hearing loss was demonstrated on audiometric examination in August 1975, as a 25 decibel threshold level was recorded for the left ear at 3000 hertz.  Moreover, hearing loss of 25 decibels was shown at 4000 hertz in the right ear within two years of service discharge.  

In view of the above, the Board finds that the June 2011 VA medical opinion is inadequate to adjudicate the issue of service connection for bilateral hearing loss as it is based on an inaccurate factual premise that the Veteran's hearing was normal in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, another VA medical opinion is required in this case relative to the etiology of the Veteran's bilateral hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the Veteran to provide the names and addresses, as well as the dates of treatment, of all health care providers, both VA and non-VA, who have seen or treated him for hearing loss since April 2012, which is the date of the most recent treatment records on file in Virtual VA.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  Following completion of the above, the AMC/RO must arrange for the examiner that provided the opinion in June 2011, or an appropriate substitute, to provide an addendum to the previous opinion.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the relevant evidence in the claims files, including the Veteran's service treatment records, the examiner is asked to opine whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally related to his military service. 

The VA examiner is requested to take into account the fact that left ear hearing loss was demonstrated on audiometric examination in August 1975 and right ear hearing loss was demonstrated in December 1977, (pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993)), as a 25 decibel threshold level was recorded in each ear.  The examiner is also requested to note that even if a Veteran's service treatment records do not contain evidence of hearing loss disability for VA purposes, pursuant to 38 C.F.R. 
§ 3.385 (2012), in service or at service separation, service connection for hearing loss disability can still be established if medical evidence shows that a current hearing loss disability is actually due to incidents during service, to include acoustic trauma and/or demonstration of hearing loss in service on audiometric examination, to include on separation from service.  Hensley, 5 Vet. App. at 157. 

The VA examiner is requested to provide a thorough rationale for all opinions provided.  

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood). 

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.' Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to provide an opinion without resorting to speculation, he or she will explain why a definitive opinion cannot be provided. 

If it is determined that a current examination is needed in order to provide the requested opinion, a VA audiological examination must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The AMC/RO will notify the Veteran of his responsibility to report for any examination scheduled and the consequences for failure to report for an examination without good cause.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to service connection for bilateral hearing loss disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


